Case: 11-15967     Date Filed: 06/11/2013   Page: 1 of 2


                                                             [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                 No. 11-15967
                             Non-Argument Calendar
                           ________________________

                 D.C. Docket No. 6:11-cr-00212-MSS-KRS-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                   versus

JOSE LUIS PERALTA,
a.k.a. Jorge Abreu,
a.k.a. Jose Abreo,
a.k.a. Rafael Zarzuela,

                                                             Defendant-Appellant.

                           ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                 (June 11, 2013)

Before HULL, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 11-15967     Date Filed: 06/11/2013   Page: 2 of 2


      Rosemary Cakmis, counsel for Jose Luis Peralta in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Peralta’s conviction and

sentence are AFFIRMED.




                                         2